Citation Nr: 1629267	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-29 958	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain with osteoarthritis of mid-lumbosacral spine (hereinafter, lumbar spine disability), prior to August 4, 2015. 

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability, from August 4, 2015.

3.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability, from March 16, 2016.
 
4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy to the sciatic nerve of the right lower extremity, from March 16, 2016.
 
5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy to the sciatic nerve of the left lower extremity, from March 16, 2016.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic left ankle sprain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009  rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for left ankle sprain, effective October 17, 2008; as well as denied a rating in excess of 10 percent for service-connected lumbar spine disability.  A notice of disagreement (NOD) was received in November 2009.  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.  

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in a June 2016 rating decision, granted service connection for radiculopathy to the sciatic nerve of the right and left lower extremities (as related to the service-connected lumber spine disability), and assigned an initial 10 percent rating for each, effective March 16, 2016 (the date of the claim for service connection).  Although the Veteran has not appealed  the June 2016 rating decision with respect to the propriety of the ratings assigned, as explained below, under the specific circumstances of the case, the Board finds that these matters are part and parcel of his claim for higher ratings for his lumbar spine disability.

In connection with the Veteran's March 2016 claim for service connection for bilateral radiculopathy of the lower extremities, the Veteran was afforded a VA examination in May 2016.  Based on the findings from the examination, as well as private medical treatment records submitted by the Veteran, the RO awarded a 20 percent rating for the lumbar spine disability from August 4, 2015, and a 40 percent rating from March 16, 2016, but denied ratings in excess of 20 and 40 percent, respectively, prior to those dates (as reflected in the June 2016 rating decision).  

Although the RO granted higher ratings during the pendency of the appeal for the Veteran's service-connected lumbar spine, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to the evaluation of his back disability as encompassing the first three matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing. systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to February 2, 2013, the Veteran's lumbar spine disability was manifested by pain, tenderness, of the paravertebral area in the lumbar spine, and forward flexion no worse than 70 degrees.

3.  The collective medical and lay evidence suggests that from February 2, 2013 to March 15, 2016, the Veteran manifested thoracolumbar spine motion of 60 degrees or less; however, there was no evidence of any ankylosis of the spine. or evidence of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during a 12-month period.

4.  The collective medical and lay evidence indicates that, since March 16, 2016, the Veteran has manifested thoracolumbar spine motion of 30 degrees or less; there has been no unfavorable ankylosis of the entire thoracolumbar spine or evidence of IVDS having a total duration of at least 6 weeks during any 12-month period. 

5.  The collective medical and lay evidence indicates that the Veteran has manifested moderate radiculopathy to the sciatic nerve of the right lower extremity, as a separately ratable neurological manifestation of service-connected lumbar spine disability.
 
6.  The collective medical and lay evidence indicates that the Veteran has manifested moderate radiculopathy to the sciatic nerve of the left lower extremity as a separately ratable neurological manifestation of service-connected lumbar spine disability.
 
7.  Since the October 17, 2008, effective date of the award of service connection, the Veteran's left ankle sprain has been manifested by pain, tenderness, and, at most, moderate limitation of motion; the evidence has not demonstrated marked limitation of motion, anklyosis, malunion of the os calcis or astragalus, or astragalectomy

8.  The schedular criteria are adequate to rate the service-connected lumbar spine disability and its associated neurological manifestations, and  the service-connected left ankle disability, at all points pertinent to this appeal, and no  claim of unemployability due to one or more of these disabilities has been raised.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar spine disability, prior to February 2, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for lumbar spine disability, from February 2, 2013 to August 3, 2015, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

3.  The criteria for a rating in excess of 20 percent for lumbar spine disability, from August 4, 2015 to March 15, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

4.  The criteria for a rating in excess of 40 percent for lumbar spine disability, from March 16, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (for DC 5243) (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for radiculopathy to the sciatic nerve of the right lower extremity, from March 16, 2016, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3. 321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).
 
6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for radiculopathy to the sciatic nerve of the left lower extremity, from March 16, 2016, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).
 
7.  The criteria for an initial rating in excess of 10 percent for left ankle strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.29, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A fully compliant, pre-adjudicatory December 2008 AOJ letter provided notice to the Veteran explaining what information and evidence was needed to substantiate service connection for a left ankle sprain on the merits.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

With respect to the claim for increased rating for lumbar spine disability, the AOJ's December 2008 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

With respect to the left ankle disability claim, the Veteran has appealed the AOJ's assignment of an initial rating.  In such circumstances, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).   However, the October 2011 SOC set forth the criteria for higher ratings (the timing and form of which suffice, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), extensive private treatment records, and VA examination reports. There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

With respect to the appropriate disability rating to be assigned for the lumbar spine and associated bilateral radiculopathy, and left ankle disabilities, the AOJ obtained several VA examination reports in April 2009, October 2011, and May 2016 to determine the current nature and severity of these disabilities.  These examination reports document interviews with the Veteran, reviews of the record and full evaluations of the Veteran's symptoms, to include appropriate testing, and contain all findings necessary to evaluate these disabilities.  Such evidence is also supplemented by  the extensive medical evidence of record as well as the Veteran's statements. s.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issues herein decided has been met, and there is no lay or medical evidence suggesting such factors as an increase in rhe severity of one or more disabilities at issue warrant obtaining any additional examination(s)  See VAOPGCPREC 11-95 (Apr. 7, 1995).The medical evidence of record is sufficient for evaluation of the disabilities under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges, however, that in connection with a claim for increased rating for already service-connected disability, or a claim for a higher initial rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007);, Fenderson v. West, 12 Vet. App. 119, 126 (1999). Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Lumbar Spine Disability and Associated Radiculopathy

The Veteran filed the current claim for increase on October 17, 2008.  Because the RO has already assigned staged ratings for the lumbar spine disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.

Ratings for the  Veteran's lumbar spine disability have been assigned under   Diagnostic Code 5242 for degenerative arthritis of the spine.  However, spinal disabilities are rated, on the basis of limitation of motion and other factors, under the criteria of the  General Rating Formula for Diseases and Injuries of the Spine.

 Under that  formula, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The relevant evidence of record includes the Veteran's private treatment records, as well as reports of VA examinations conducted in April 2009, October 2011, and May 2016.  

Private treatment records dated in 2009 reflect that the Veteran's thoracolumbar spine flexion had full range of motion. 

The report of a May 2009 VA examination reflects the Veteran's complaints of increased lumbar spine pain, stiffness, numbness, and loss of bowel and bladder control.  The pain was reported to worsen with physical activity and relieved with medication.  Side effects from current medications were denied.  Functional impairment was reported as having difficulty with prolonged bending at the waist or lifting heavy items.  

Physical examination revealed no evidence of tenderness, radiation of pain, or spasms and negative for thoracolumbar spine ankylosis.  Flexion was from zero degrees to 70 degrees, extension was from zero degrees to 20 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation was from zero degrees to 30 degrees, all with objective evidence of pain on active range of motion.  After repetitive motion testing, the examiner noted evidence of pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The examiner concluded that the major functional impact was pain without any additional limitation of motion.  A sensory examination in the Veteran's lower extremities was normal.

An October 2011 VA examiner found no peripheral nerve condition or peripheral neuropathy.  The examiner noted the Veteran's complaints of intermittent pain in his lower extremities, and concluded that his examination revealed no evidence of either muscle disease or peripheral nerve disease involving his lower extremities.  The examiner added that the Veteran's symptoms were not consistent with radiculopathy involvement.

On February 2, 2013, the Veteran sought emergency treatment for back pain, which he indicated prevented him from standing.  The Veteran reported that he was bending down to pick up an item and noticed that when he flexed up the hip approximately 20 degrees, he had to stop and sit down for the rest of his evening.  He was unable to bear weight on his legs and was transferred from the gurney to a wheelchair at that time.  The Veteran also reported difficulty with his urine stream.  

November and December 2014 private treatment records reflect that the Veteran was unable to perform forward flexion due to pain.  The Veteran was assessed with degenerative joint disease, degenerative disk disease, and spondylosis.

Subsequent November 2014 and December 2014 VA treatment records reflect that the Veteran exhibited a 20 percent improvement in strength, stamina, stability, sitting, standing, and walking.  In December 2014, flexion was to 60 degrees. 

A January 2015 private treatment record notes a 90 percent improvement in active daily living, strength, stamina, stability, sitting, standing, and walking.

April 2014 to May 2015 private treatment record notes constipation, with no voiding or GI problems. 

August 2015 and September 2015 private treatment records note flexion to 60 degrees with pain. 

A September 2015 VA treatment record notes complaints of frequent urinating during the night.  He was assessed with hypertrophy (benign) of prostate with urinary obstruction and other lower urinary tract.  

A May 2016 VA examination report reflects the Veteran's complaints of stiffness and decreased motion in the lumbar spine.  Current treatment included medication and physical therapy.  The Veteran reported that his back "froze up" about a year ago.  The Veteran reported flare-ups with bending, lifting, prolonged sitting, and standing, which limits his activities.  Physical examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  There was no ankylosis or muscle atrophy in the lower extremities.  Flexion was to 15 degrees, extension was to 5 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 15 degrees, and bilateral lateral rotation was to 15 degrees, all with objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner indicated that she could not conclude whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without mere speculation because he was not examined when the joint was used repeatedly over a period of time.  In that connection, the examiner concluded the same regarding flare-ups.  The Veteran was noted to have IVDS, although no incapacitating episodes were noted.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period prior to February 2, 2013, the evidence revealed some loss of thoracolumbar motion, but did not reflect forward flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine, as is required for the next higher rating under the General Rating Formula.  As noted above, range of motion testing conducted in May 2009 revealed thoracolumbar flexion to 70 degrees.  Additionally, the evidence of record dated prior to February 2, 2013 includes no reference to ankylosis.

The Board further finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for the next higher, 20 percent rating were met as of February 2, 2013-the  Veteran sought emergency room treatment due to difficulty in moving his back.  While there was no range of motion testing conducted at that time, and the Veteran is not competent to provide a specific, numeric finding as to his extent of motion loss, at that time, he  then reported being "unable to flex above 20 degrees" from his hip, which prompted his emergency room visit.  The Board finds that this evidence is the first plausible indication that the Veteran's low back disability may have worsened to an extent warranting the 20 percent rating , a level of disability arguably confirmed on subsequent motion testing in 2014.

However, for the period from February 2, 2013 to August 3, 2015, no rating in excess of 20 percent is assignable.  During this period, thoracolumbar range of motion testing in  December 2014 and August 2014 revealed forward flexion limited to 60 degrees, at worst. There is no evidence of forward flexion is limited to 30 degrees or less , or evidence any ankylosis of the thoracolumbar spine.. 

Similarly, during the period from August 4, 2015 to March 15, 2016, the evidence did not reflect forward flexion limited to 30 degrees or less or that there was favorable ankylosis of the entire thoracolumbar spine.  Here, thoracolumbar range of motion testing conducted in September 2015 revealed thoracolumbar flexion to 60 degrees.

For the period since March 16, 2016, while the evidence has revealed subjective complaints of pain, objective findings of forward flexion was 15 degrees and there is no evidence to suggest any ankylosis of the Veteran's thoracolumbar spine.  Although the examiner could not determine whether flare-ups or repeated use would result in additional functional decrease, the examiner has provided an explanation for why the opinion cannot be provided without resort to speculation, hence, the Board finds this opinion is adequate.   Jones v. Shinseki, 23 Vet. App. 382 (2009).  Furthermore, during the May 2016 VA examination, the Veteran performed repetitive use testing without any additional limitation in motion.  Thus, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability from March 16, 2016.  

The Board further finds that the Formula for Rating IVDS likewise provides no basis for assignment of any higher rating at any pertinent point.  Although IVDS was noted before the May 2016 VA examiner, the Veteran he has not been shown to have any incapacitating episodes.  In this regard, the treatment records and VA examination report reflect some physical limitations but do not indicate that bed rest was medically prescribed at any time pertinent to this appeal, and the Veteran denied incapacitating episodes during May 2016 VA examination.  As such, a higher rating under the Formula for Rating IVDS is not warranted.

As for the Veteran's associated radiculopathy affecting each lower extremity, the Board points out that AOJ's award of service connection and assignment of an initial 10 percent rating, each, for radiculopathy affecting the right and left lower extremities is consistent with Note 1 of the General Rating Formula.  That note  directs VA to consider whether combining ratings for orthopedic and neurological  manifestations of lumbar spine disability (to include bowel or bladder impairment) would result in a higher rating.  Here, the Board finds that, although the record does not present a basis to award a compensable rating for radiculopathy as an associated neurological manifestation prior to May 16, 2016, affording the Veteran the benefit of the doubt, an initial 20 percent  rating for radiculopathy to the sciatic nerve of each lower extremity is warranted from that date.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

With regard to the assignment of separate 10 percent ratings for lumbar radiculopathy of the right and left lower extremities from March 16, 2016, considering the evidence pertinent to this period, and in light of the applicable rating criteria, the Board finds that the medical evidence of record supports a rating of 20 percent for the Veteran's lumbar radiculopathy of the right and left lower extremities.  In this regard, the Board notes that the May 2016 VA examination report notes that the Veteran's radiculopathy was moderate.  The examiner noted that the Veteran experienced moderate intermittent pain in the left leg and severe intermittent pain in the right leg.  There was also evidence of moderate paresthesias and/dysthesia and severe numbness.  

However, the Board finds that the objective medical evidence of record does not support the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbar radiculopathy for the right and left lower extremity prior to March 16, 2016.  While the Veteran complained of intermittent pain in his lower extremities, May 2009 and October 2011 VA examiners concluded that there was no evidence of a peripheral nerve disease involving the lower extremities.  The October 2011 VA examiner also specifically concluded that the Veteran's symptoms were not consistent with radiculopathy involvement.  The first objective evidence of radiculopathy of the lower extremities related to the Veteran's lumbar spine disability was during the May 2016 VA examination. 

Further, the  Board finds no objective findings of any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability to warrant assignment of any separate, compensable rating(s) for additional  manifestation(s) of lumbar spine disability, nor is there evidence of any associated impairment warranting evaluation under any other provision(s) of VA's rating schedule.

In evaluating the claims, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings-to include range motion testing results and clinical findings as to the presence or absence of pain, visible deformity, and other functional impairments-which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's lumbar spine and associated bilateral radiculopathy and left ankle disabilities under relevant rating criteria.  See 38 C.F.R. § 3.159 (a)(1).  

B.  Left Ankle Sprain

By October 2009 rating decision, the RO awarded service connection for left ankle strain and assigned an initial 10 percent rating. The Veteran asserts that his left ankle strain is more severe than what is reflected in a 10 percent rating.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy).

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). See generally 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).

Throughout the period in question, the Veteran's left ankle strain was rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5019 (bursitis).  Under Diagnostic Code 5019, bursitis is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part.

Diagnostic Code 5271 provides that limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  See 38 C.F.R. § 4.71a, DC 5271.  Normal range of ankle dorsiflexion is from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims. 38 C.F.R. § 4.6  .

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he experienced weakness, swelling, and intermittent pain. The Veteran reported that his symptoms occurred as often as several times a day with each time lasting up to an hour, and that physical activity or prolonged walking exacerbated the pain.  He indicated that medication and resting relieved the pain and that he was able to function with medication.  He denied any hospitalizations, surgeries, or joint replacement.  The Veteran reported that functional impairment, consisting of difficulty with prolonged standing or walking.  

Range of motion was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion without objective evidence of pain.  Following repetitive motion, there was evidence of fatigue, weakness, lack of endurance, and pain being the major functional impact.  Following repetitive use testing, there was no additional limitation in degrees.  There was also no incoordination.  The examiner indicated that the examination of the left ankle was within normal limits.  There was some guarding of movement with no deformity.  There was no evidence of ankylosis or fixed position.  An x-ray revealed no abnormalities.  The diagnosis was chronic left ankle sprain.  

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a rating in excess of 10 percent for the Veteran's left ankle strain is not warranted at any point since the effective date of the award of service connection.

As indicated, a higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a. In this case, the evidence shows that the Veteran's range of motion, at its most restricted, was limited to 20 degrees of dorsiflexion and 45 degrees of plantar flexion in April 2009.  Thus, the medical evidence documents that the service-connected left ankle strain is productive of, at most, moderate limitation of motion of the ankle under Diagnostic Code 5271.

This is so even when functional loss due to pain and other factors noted in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca are considered.  The Veteran has reported experiencing pain, swelling, and weakness.  However, the April 2009 examination reports do not support a finding that such symptoms result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, the April 2009 examiner found that repetitive motion resulted in pain, fatigue, weakness, lack of endurance, but no incoordination, and that the Veteran was able to perform repetitive-use testing, with no additional limitations in range of motion. There is no other competent, probative evidence on this point, to include any evidence indicating that the Veteran experiences significantly greater loss of ankle motion during flare-ups of pain than that shown objectively.  Here, the Veteran's private treatment records from 2009 to 2016 show no treatment related to his left ankle.  Thus, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As such, a higher rating under that diagnostic code is not assignable. 

The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left ankle strain, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of ankylosis in the left ankle or symptoms that more nearly approximate ankylosis of the ankle joint.  As such, an increased rating is not warranted under Diagnostic Codes 5270 or 5272.  Likewise, there is no competent evidence demonstrating that the service-connected left ankle strain is manifested by malunion of the os calcis or astragalectomy, as the April 2009 x-ray report revealed no abnormalities.  As such, Diagnostic Codes 5273 or 5274, respectively, do not provide a basis for a higher rating.  See 38 C.F.R. § 4.71a.  The left ankle disability also has not been shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule. 

In evaluating the claim, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for  a higher rating are not entitled to more weight than the objective findings-to include range motion testing results and clinical findings as to the presence or absence of pain, visible deformity, and other functional impairments-which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's left ankle disability under relevant rating criteria.  See 38 C.F.R. § 3.159 (a)(1).  


C.  All claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, as explained in detail below, the Board finds that at no pertinent point has the Veteran's service-connected left ankle and lumbar spine and associated bilateral radiculopathy of the lower extremities disabilities, when considered singly or combined, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) .

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's left ankle and lumbar spine disorders under consideration at all points pertinent to this appeal.  The Veteran's left ankle disability has been manifested by limitation of motion, weakness, swelling, and functional impairment on use.  The applicable diagnostic codes provide cover all aspects of this disability with criteria which consider limitation of motion, ankylosis and deformity in abduction, adduction, inversion or eversion.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of functional impairment on use.

The Board also finds that the schedular criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and each separately-rated, neurological manifestations discussed above at all pertinent points.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability-including, specifically as regards the lumbar spine, limited motion, weakness, fatigue, and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's lumbar spine disability, in particular, or either associated radiculopathy of the right and left lower extremities.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  


Overall, the Board finds that the Veteran's left ankle and lumbar spine disorders and associated  radiculopathy of the left and right lower extremities are appropriately rated as single disabilities.  The   Board has fully considered all pertinent symptoms in evaluating these disabilities, and an issue of multiple service-connected disabilities causing additional impairment not captured in the schedular rating is not present in this case.  The evidence of record does not suggest and the Veteran has not asserted, and any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran's lumbar spine disability, associated radiculopathy of each lower extremity, and/or left ankle sprain-either individually or in concert-actually or effectively  render(s) s him unemployable.  As such, a claim for a TDIU due to one or more of the disabilities under consideration has not been raised, and  and need not be addressed in conjunction with any claim(s) for higher rating under consideration. 

For all the foregoing reasons, the Board finds that, other than to the extent herein granted, there is no basis for any further staged rating for any disability at issue.  While the Board has resolved  reasonable doubt in the Veteran's favor in awarding a 20 percent rating for the Veteran's lumbar spine disability from February 2, 2013 to August 3, 2015, as well as  initial ratings of 20 percent rating, each, for associated radiculopathy of the right and left lower extremities from the March 16, 2016date of the claim, the Board also finds that the preponderance of the evidence is against the assignment of any higher (or, as appropriate, additional) rating for any disability under consideration at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for service-connected lumbar spine disability, prior to February 2, 2013, is denied.

A 20 percent rating for service-connected lumbar spine disability, from February 2, 2013 to August 3, 2015, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 20 percent for lumbar spine disability from August 4, 2015 to March 15, 2016, is denied.

A rating in excess of 40 percent for lumbar spine disability, from March 16, 2016, is denied.

An initial 20 percent rating for radiculopathy to the sciatic nerve of the right lower extremity, from March 16, 2016, is granted, subject to the legal authority governing the payment of compensation.








	(CONTINUED ON NEXT PAGE)

 


ORDER

An initial 20 percent rating for radiculopathy to the sciatic nerve of the left lower extremity, from March 16, 2016, is granted, subject to the legal authority governing the payment of compensation.

An initial rating in excess of 10 percent for service-connected left ankle strain is denied.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


